Name: Council Regulation (EEC) No 853/83 of 28 March 1983 amending Regulation (EEC) No 3587/82 on import arrangements for certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4 . 83 Official Journal of the European Communities No L 98 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 853/83 of 28 March 1983 amending Regulation (EEC) No 3587/82 on import arrangements for certain textile products originating in Taiwan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 16 thereof, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (2), and in particular Articles 2 , 4 and 5 thereof, Having regard to Council Regulation (EEC) No 3587/ 82 of 23 December 1982 on import arrangements for certain textile products originating in Taiwan (3 ), and in particular Article 2(1 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3587/82 establishes import arrangements for textile products originating in Taiwan for the years 1983 , 1984 , 1985 and 1986 ; whereas it is necessary to impose Community quantitative import quotas on some of those products for that period ; Whereas the volume of the said quotas was fixed for the first six months of 1983 only, provision being made for the Council, acting by a qualified majority on a proposal from the Commission, to establish by 1 July 1983 quotas for the whole of that year and for the years 1984, 1985 and 1986 ; Whereas it is necessary to specify the conditions for applying Article 5 of Regulation (EEC) No 3587/ 82 ; Whereas the Commission has consulted the Consul ­ tative Committee established by Article 5 of Regu ­ lation (EEC) No 288 /82, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3587/ 82 is hereby amended as follows : 1 . The following subparagraph shall be added to Article 5 (3): 'Any quantitative quota modified pursuant to paragraph 1 may not be fixed at a level lower than that reached by imports of products of the same category into the Community or into the region or regions concerned in 1980 .' 2 . Annex II shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1983 . For the Council The President J. ERTL O OJ No L 35 , 9 . 2 . 1982 , p . 1 . (2) OJ No L 124, 8 . 6 . 1970 , p . 1 . 0) OJ No L 374, 31 . 12 . 1982 , p . 1 . No L 98 /2 Official Journal of the European Communities 16 . 4 . 83 ANNEX ANNEX II Quantitative quotas referred to in Article 2 GROUP I A Quantitative limits 1 January to 31 DecemberCategor) CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 2 2 a) 55.09 55.09-03 , 04, 05 , 06, 07 , 08 , 09, 10, 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19, 21 , 29, 32 , 34, 35 , 37, 38 , 39, 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56, 57 , 59, 61 , 63 , 64, 65 , 66, 67, 68 , 69 , 70 , 71 , 73 , 75 , 76, 77, 78 , 79, 80, 81 , 82 , 83 , 84, 85 , 87 , 88 , 89, 90, 91 , 92 , 93 , 98 , 99 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59, 61 , 63 , 64, 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89, 90, 91 , 92 , 93 , 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fab ­ rics , narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics a) Of which other than un ­ bleached or bleached Tonnes D (') F (') I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 364 708 869 2 026 747 45 130 12 5 901 95 50 61 83 52 3 10 3 357 1 366 709 870 2 026 748 45 130 12 5 906 95 51 61 83 52 3 11 3 359 1 368 710 871 2 026 748 45 130 12 5 910 95 51 62 83 52 3 11 3 361 1 370 711 872 2 026 748 45 130 12 5 914 96 51 62 84 53 3 11 3 363 3 3 a) 56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29, 30 , 31 , 35 , 38 , 39, 40 , 41 , 43 , 45 , 46 , 47 , 49 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19, 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or Waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics a) Of which : Other than unbleached or bleached Tonnes D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 532 1 485 2 067 2 155 449 41 60 155 7 944 94 90 143 102 29 3 4 104 569 1 548 1 494 2 070 2 156 454 41 60 156 7 979 95 91 144 103 29 3 4 105 574 1 564 1 503 2 073 2 157 460 41 60 157 8 015 96 92 145 104 30 3 4 106 580 1 581 1 511 2 076 2 158 466 41 60 158 8 051 97 93 146 105 31 3 4 107 586 (') Within the quantitative limits for Germany and France the following sub-limits exist for products falling under NIMEXE code 55.09-03 and 10 : Germany 1983 : 550 tonnes 1984 : 551 tonnes 1985 : 552 tonnes 1986 : 553 tonnes France 1983 : 65 tonnes 1984 : 66 tonnes 1985 : 67 tonnes 1986 : 68 tonnes. 16 . 4 . 83 Official Journal of the European Communities No L 98 /3 GROUP I B Quantitative limits 1 January to 31 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 Under garments, knitted or crocheted, not elastic or rub ­ berized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pull ­ overs , undervests and the like , knitted or crocheted, not elastic or rubberized , other than babies' garments , of cotton or synthetic textile fibres ; T-shirts and light ­ weight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres , other than babies' garments 1 000 pieces D F I BNL UK IRL DK GR EEC 2 500 1 150 303 1 980 1 001 17 56 3 7 010 2 525 1 165 318 1 990 1 022 18 59 6 7 103 2 550 1 182 333 2 000 1 042 19 62 8 7 196 2 575 1 198 350 2 010 1 062 20 65 10 7 290 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39, 40 , 41 , 42 , 43 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip ­ overs, waist-coats , twinsets , cardigans , bedjackets and jumpers, knitted or crocheted , not elastic or rubberized, of wool, of cotton or of man-made textile fibres 1 000 pieces D F I BNL UK IRL DK GR EEC 4 665 480 720 5 245 7 110 32 140 3 18 395 4 697 500 741 5 251 7 123 33 143 6 18 505 4 729 541 763 5 257 7 136 34 146 8 18 614 4 762 569 738 5 263 7 149 35 149 10 18 725 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 , 64 , 66, 72 , 74, 76 61.02-66 , 68 , 72 Men's and boys' outer garments : Women's , girls' and infants ' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers (including slacks) ; women's , girls ' and infants ' woven trousers and slacks, of wool, of cotton or of man-made textile fibres 1 000 pieces D F I BNL UK IRL DK GR EEC 1 764 158 85 785 329 9 8 3 3 141 1 772 168 93 787 338 9 9 4 3 180 1 780 180 100 789 347 9 10 5 3 220 1 787 190 109 791 356 10 11 6 3 260 No L 98 /4 Official Journal of the European Communities 16 . 4 . 83 Quantitative limits 1 January to 31 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23 , 24 , 25 61.02-78 , 82 , 84 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants' outer garments : B. Other : . Blouses and shirt-blouses , knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants , of wool, of cotton or of man-made textile fibres 1 000 pieces D F I BNL UK IRL DK GR EEC 1 572 57 76 601 271 3 14 3 2 597 1 576 64 80 603 274 3 15 4 2 619 1 580 71 84 605 277 3 16 4 2 640 1 583 79 89 607 281 3 17 5 2 664 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven, of wool, of cotton or of man-made textile fibres 1 000 pieces D F I BNL UK IRL DK GR EEC 5 775 62 235 1 252 752 4 7 3 8 090 5 786 84 251 1 261 770 5 9 5 8 171 5 797 107 267 1 270 788 6 11 7 8 253 5 807 130 285 1 279 805 7 13 9 8 335 GROUP II A Quantitative limits 1 January to 31 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 20 62.02 B I a) c) 62.02-12 , 13 , 19 Bed linen, table linen, toilet linen and kitchen linen ; cur ­ tains and other furnishing articles : B. Other : Bed linen, woven Tonnes D F I BNL UK IRL DK GR EEC 114 8 7 15 10 1 3 158 114 9 8 16 11 1 3 162 114 10 9 17 12 1 3 166 114 11 10 18 13 1 3 170 16 . 4 . 83 Official Journal of the European Communities No L 98 /5 Quantitative limits 1 January to 31 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 22 22 a) 56.05 A 56.05-03 , 05 , 07 , 09, 11 , 13 , 15 , 19, 21 , 23 , 25 , 28 , 32, 34, 36 , 38 , 39 , 42, 44, 45 , 46, 47 56.05-21 , 23 , 25 , 28 , 32 , 34 , 36 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for retail sale a) Of which acrylic Tonnes D F I BNL UK IRL DK GR EEC UK 2 668 953 473 700 1 587 13 325 10 6 729 941 2 684 991 501 714 1 619 14 327 14 6 864 946 2 703 1 029 530 727 1 649 15 329 19 7 001 951 2 724 1 065 556 741 1 681 16 331 27 7 141 956 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres, not put up for retail sale Tonnes D F I BNL UK IRL DK GR EEC 860 167 559 1 716 203 8 26 8 3 547 900 181 572 1 718 232 9 30 12 3 654 946 199 587 1 720 255 10 33 14 3 764 993 218 602 1 722 279 11 36 16 3 877 GROUP II B Quantitative limits 1 January to 31 DecemberCategor) CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 12 60.03 A B I II b) C D 60.03-11 , 19, 20, 27 , 30 , 90 Stockings, under stockings , socks, ankle-socks, sockettes and the like, knitted or crocheted , not elastic or rub ­ berized : Other than women's stockings of synthetic textile fibres 1 000 pairs D F I BNL UK IRL DK GR EEC 12 522 1 784 903 1 673 4 944 60 4 633 39 26 558 12 571 1 890 993 1 756 5 121 66 4 638 55 27 090 12614 1 998 1 088 1 841 5 299 72 4 643 76 27 631 12 681 2 112 1 149 1 930 5 483 76 4 648 106 28 185 No L 98 /6 Official Journal of the European Communities 16 . 4 . 83 Quantitative limits 1 January to 31 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56 , 75 , 85 Under garments, knitted or crocheted, not elastic or rub ­ berized : Men's and boys' underpants and briefs , women's , girls' and infants ' (other than babies') knickers and briefs , knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 1 000 pieces D F I BNL UK IRL DK GR EEC 759 379 100 216 146 6 19 6 1 631 765 383 107 218 157 6 20 7 1 663 771 387 114 220 168 6 21 8 1 695 777 391 122 222 180 6 22 9 1 729 14 A 61.01 A I 61.01-01 Men's and boys' outer garments : Men's and boys' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 1 000 pieces D F I BNL UK IRL DK GR EEC 1 543 140 102 213 159 7 20 9 2 193 1 545 156 114 224 178 8 22 11 2 258 1 547 174 127 233 199 9 25 13 2 327 1 549 193 141 242 221 10 28 14 2 398 14 B 61.01 B V b) 1 2 3 61.01-41 , 42 , 44, 46, 47 Men's and boys' outer garments : Men's and boys' woven overcoats , raincoats and other coats , cloaks and capes, other than those of category 14 A, of wool , of cotton or of man-made textile fibres 1 000 pieces D F I BNL UK IRL DK GR EEC 233 20 16 18 25 1 5 3 321 234 23 18 20 29 1 6 3 334 235 26 20 22 33 1 7 3 347 236 29 22 24 37 1 8 3 360 15 A 61.02 B I a) 61.02-05 Women's , girls' and infants ' outer garments : B. Other : Women's , girls' and infants' coats of impregnated, coated, covered or lami ­ nated woven fabric falling within heading No 59.08 , 59.11 or 59.12 1 000 pieces D F I BNL UK IRL DK GR EEC 1 037 63 50 65 80 3 10 8 1 316 1 038 70 56 71 89 4 11 9 1 348 1 039 78 62 77 99 4 12 10 1 381 1 040 86 68 83 109 4 13 11 1 414 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32 , 33 , 35 , 36, 37, 39 , 40 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers, other than garments of category 1 5 A, of wool, of cotton or of man-made textile fibres 1 000 pieces BNL UK 68 54 72 57 76 61 81 64 16. 4 . 83 Official Journal of the European Communities No L 98 /7 Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States Quantitative limits 1 January to 31 December 1983 1984 1985 1986 16 61.01 B V c) 1 2 3 61.01-51 , 54 , 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and nor ­ mally sold together) of wool , of cotton or of man-made textile fibres, excluding ski suits 1 000 pieces D F I BNL UK IRL DK GR EEC 355 21 11 8 31 1 2 3 432 355 22 12 9 33 1 2 3 437 355 23 13 10 35 1 2 3 442 355 24 14 11 37 1 2 3 447 17 61.01 B V a) 1 2 3 61.01-34 , 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres 1 000 pieces D F I BNL UK IRL DK GR EEC 501 46 38 26 59 2 7 3 682 502 48 40 27 62 2 7 3 691 503 50 42 28 65 2 7 3 700 504 53 44 29 68 2 7 3 710 18 61.03 B C 61.03-51 , 55 , 59, 81 , 85 , 89 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres Tonnes D F I BNL UK IRL DK GR EEC 365 51 43 189 120 3 25 3 799 368 54 46 189 126 3 25 3 814 370 57 49 189 132 3 26 3 829 372 60 52 189 139 3 26 3 844 19 61.05 A B I III 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabric , of a value of not more than 15 ECU/kg net weight 1 000 pieces D F I BNL UK IRL DK GR EEC 2 178 916 416 809 654 28 84 50 5 135 2 199 945 448 817 705 30 90 55 5 289 2 220 974 482 825 759 32 97 59 5 448 2 240 1 003 518 832 816 34 104 63 5 610 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25 , 26, 28 Men 's and boys' outer garments Women's , girls ' and infants ' outer garments : B : Other : Parkas , anoraks , wind ­ cheaters , waister jackets and the like, woven , of wool , of cotton or of man- made textile fibres 1 000 pieces D F I BNL UK IRL DK GR EEC 2 897 182 61 93 96 4 13 5 3 351 2 900 185 75 95 119 5 16 6 3 401 2 903 193 97 99 128 6 17 8 3 451 2 906 205 107 106 142 7 19 11 3 503 No L 98/8 Official Journal of the European Communities 16 . 4 . 83 Quantitative limits 1 January to 31 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 24 60.04 B IV b) 1 bb) 2 aa) bb) d) 1 bb) 2 aa) bb) 60.04-47, 73 60.04-51 , 53 , 81 , 83 Under garments , knitted or crocheted, not elastic or rub ­ berized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's , girls ' and infants ' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres 1 000 pieces DO F (') I BNL UK IRL DK GR EEC 1 858 127 110 221 182 13 21 9 2 541 1 860 141 122 233 201 14 23 11 2 605 1 862 155 134 244 221 15 25 13 2 669 1 864 170 147 256 242 16 27 15 2 737 26 60.05 A II b) 4 cc) 11 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 , 46, 47 , 48 61.02-48 , 52 , 53 , 54 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls' and infants ' outer garments : B. Other : Women's , girls ' and infants' (other than babies') woven and knitted or crocheted dresses of wool, of cotton or of man-made textile fibres 1 000 pieces t D F I BNL UK IRL DK GR EEC 2 328 99 81 124 121 5 16 4 2 778 2 330 105 86 128 129 5 17 5 2 805 2 332 111 91 132 137 5 18 6 2 832 2 334 117 96 136 145 5 19 7 2 859 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' (other than babies ') woven and knitted or crocheted skirts , including divided skirts 1 000 pieces D F I BNL UK IRL DK GR EEC 963 45 92 91 96 2 8 4 1 301 964 49 97 95 101 2 9 4 1 321 965 53 102 99 106 2 10 4 1 341 966 57 106 103 111 2 11 4 1 360 (') Within the quantitative limits for Germany and France the following sub-limits exist for products falling under NIMEXE code 60.04-53 and 83 : Germany 1983 : 300 000 pieces 1984 : 308 000 pieces 1985 : 315 000 pieces 1986 : 323 000 pieces France 1983 : 40 000 pieces 1984 : 41 000 pieces 1985 : 42 000 pieces 1986 : 43 000 pieces 16. 4 . 83 Official Journal of the European Communities No L 98 /9 Quantitative limits 1 January to 31 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 28 60.05 A II b) 4 ee) 60.05-61 , 62 , 64 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts) other than babies' 1 006 pieces D F I BNL UK IRL DK GR EEC 318 36 29 61 80 2 5 3 534 318 39 31 62 85 2 5 3 545 318 42 34 63 91 2 5 3 558 318 45 37 64 97 2 5 3 571 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 , 43 , 44 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls' and infants ' (other than babies ') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed , consigned and nor ­ mally sold together), of wool , of cotton or of man- made textile fibres , excluding ski suits 1 000 pieces UK 56 58 61 63 30 A 61.04 B I 61.04-11 , 13 , 18 Women's , girls' and infants ' under garments : Women's , girls' and infants' woven pyjamas and night dresses , of wool, of cotton or of man-made textile fibres 1 000 pieces D F I BNL UK IRL DK GR EEC 1 402 206 89 262 141 6 18 5 2 129 1 403 222 99 268 156 7 20 8 2 183 1 404 239 109 274 172 8 22 9 2 237 1 405 257 119 280 188 9 24 10 2 292 31 61.09 D 61.09-50 Corsets , corset-belts , sus ­ pender-belts , brassieres , braces , suspenders , garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : Brassieres , woven , knitted or crocheted 1 000 pieces UK 298 316 335 355 No L 98 / 10 Official Journal of the European Communities 16 . 4 . 83 Quantitative limits 1 January to 31 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 68 60.04 A I II a) b) c) III a) b) c) d) 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10, 11 , 12 , 14 Under garments , knitted or crocheted, not elastic or rub ­ berized : A. Babies' garments ; girls' garments up to and including commercial size 86 Babies' under garments of knitted or crocheted fabrics , not elastic or rubberized Tonnes IRL 4,5 5 5 5,5 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres 1 000 pieces D F I BNL UK IRL DK GR EEC 716 55 44 356 206 4 8 7 1 396 718 58 46 356 211 4 8 7 1 408 720 61 48 356 217 4 8 7 1 421 722 64 51 356 223 4 8 7 1 435 78 61.01 A II B III V f) 1 g) 1 2 3 61.01-09, 24, 25 , 26 , 81 , 92 , 95 , 96 Men's and boys' outer garments : Men's and boys' woven bath robes , dressing gowns, smoking jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments, except garments of categories 6, 14 A, 14 B, 16 , 17 , 21 , 76 and 79 , of wool, of cotton or of man- made textile fibres (') Tonnes D F I BNL UK IRL DK GR EEC 1 618 115 105 448 142 21 21 5 2 475 1 620 129 117 453 166 22 23 8 2 538 1 622 145 131 459 186 23 26 10 2 602 1 624 162 145 465 207 24 29 12 2 668 81 61.02 Bib) lie) e) 8 aa) 9 aa) bb) cc) 61.02-07 , 22 , 23 , 24 , 85 , 90 , 91 , 92 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants ' woven bath robes, dressing gowns , bed jackets and similar indoor wear and outer garments, except garments of categories 6, 7 , 15 A, 15 B, 21 , 26 , 27 , 29, 76, 79 and 80 , of wool , of cotton or of man-made textile fibres ( 2) Tonnes D F I BNL UK IRL DK GR EEC 2 058 221 160 561 295 24 35 9 3 363 2 062 243 177 567 329 25 38 12 3 453 2 069 267 197 574 358 26 42 14 3 547 2 075 292 217 582 388 27 47 16 3 644 0) The quantitative limits concerning this category are sub-limits of category 81 . (2) These quantitative limits include the products of category 78 . 16 . 4 . 83 Official Journal of the European Communities No L 98 / 11 Quantitative limits 1 January to 31 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 83 60.05 A II a) b) 4 hh) 11 22 33 44 ijij ) 11 kk) 11 11) 11 22 33 44 60.05-04 , 76 , 77 , 78 , 79 , 81 , 85 , 88 , 89, 90 , 91 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted , not elastic or rubberized , other than garments of cate ­ gories 5 , 7 , 26 , 27 , 28 , 71 , 72 , 73 , 74 and 75 , of wool, of cotton or of man-made textile fibres Tonnes D F I BNL UK IRL DK GR EEC 957 64 52 110 237 4 12 5 1 441 958 71 58 116 251 4 13 6 1 477 959 77 63 122 268 4 14 7 1 514 960 84 69 129 283 4 15 8 1 552 GROUP III A Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States Quantitative limits 1 January to 31 December 1983 1984 1985 1986 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethyl ­ ene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like Tonnes D F I BNL UK IRL DK GR EEC 374 96 74 53 101 5 13 716 376 106 81 58 111 6 14 752 377 115 90 64 123 7 15 791 379 124 98 70 137 8 16 832 No L 98/ 12 Official Journal of the European Communities 16 . 4 . 83 Quantitative limits 1 January to 31 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 35 51.04 A IV 51.04-10, 11 , 13 , 15 , 17, 18 , 21 , 23 , 25 , 27 , 28 , 32 , 34 , 36, 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil of strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elastomeric yarn Tonnes I UK 675 233 702 242 730 252 759 262 37 56.07 B 56.07-50 , 51 , 55 , 56, 59, 60 , 61 , 65 , 67, 68 , 69, 70 , 71 , 72 , 73 , 74, 77, 78 , 82, 83 , 84, 87 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of re ­ generated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (includ ­ ing terry fabrics) and chenille fabrics Tonnes D F I BNL UK IRL DK GR EEC 1 953 616 4 716 1 050 1 898 71 181 17 10 502 2 115 668 4 740 1 080 2 022 77 196 26 10 924 2 290 725 4 764 1 110 2 138 83 212 39 11 361 2 474 782 4 788 1 155 2 254 90 228 44 11 815 41 ex 51.01 A 51.01-02 , 03 , 04 , 08 , 09, 10 , 12 , 20 , 22, 24 , 27 , 29, 30 , 41 , 42, 43 , 44 , 46 , 48 Yarn of man-made fibres (continuous), not put up for re ­ tail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Tonnes F I 572 695 606 737 643 781 681 828 16. 4 . 83 Official Journal of the European Communities No L 98 / 13 GROUP III B Quantitative limits 1 January to 3 1 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 10 60.02 A B 60.02-40 60.02-50 , 60 , 70 , 80 Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized, other than impregnated or coated with artificial plastic materials 1 000 pairs D F I BNL UK C) IRL DK GR EEC 4 002 1 339 928 3 649 2 078 81 162 27 12 266 4 066 1 452 1 004 3 667 2 260 88 178 41 12 756 4 153 1 580 1 090 3 685 2 419 96 197 47 13 267 4 237 1 717 1 182 3 703 2 586 104 213 54 13 796 67 60.05 A II b) 5 B 60.06 B II III 60.05-93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-92 , 96, 98 60.05-97 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rub ­ berized (including elastic knee ­ caps and elastic stockings : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rubberized ; articles (other than bathing costumes) of knitted or crocheted fabric , elastic or rubberized, of wool, of cotton , or of man- made textile fibres : a) Of which sacks and bags of a kind used for the packing of goods , madefrom polyethylene or polypropylene strip Tonnes D (2) F I BNL UK IRL DK GR EEC 267 72 31 129 176 5 6 5 691 274 82 37 131 184 6 7 6 727 281 93 43 133 192 7 8 7 764 287 105 50 135 200 8 9 8 802 (') Within the quantitative limits for the United Kingdom the following sub-limits exist for products falling under NIMEXE code 60.02-40 : 1983 : 480 000 pieces 1984 : 499 000 pieces 1985 : 519 000 pieces 1986 : 540 000 pieces (2) The quantitative limit for Germany does not cover elastic stockings under NIMEXE code 60.06-92 . No L 98/ 14 Official Journal of the European Communities 16 . 4 . 83 Mem ­ Quantitative limits 1 January to 31 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units ber States 1983 1984 1985 1986 71 60.05 A II b) 1 TonnesOuter garments and other articles , knitted or crocheted, not elastic or rubberized : and D F I BNL UK IRL DK GR EEC 45 11 5 10 9 1 1 3 85 45 12 6 10 10 1 1 3 88 45 13 7 10 11 1 1 3 91 45 14 8 10 12 1 1 3 94 A. Outer garments clothing accessories : II . Other : b) Other : 1 , Babies ' garments ; girls' garments up to and including commercial size 86 Babies ' knitted outer garments, of wool, of cotton or of man-made textile fibres 60.05-06 , 07, 08 , 09 72 60.05 A II b) 2 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : 1 000 pieces BNL IRL 333 13 353 14 374 15 397 16 andA. Outer garments clothing accessories : II . Other 60.06 B I Knitted or crocheted fabric and articles thereof, elastic or rub ­ berized (including elastic knee ­ caps and elastic stockings) : B. Other : Knitted swimwear60.05-11 , 13 , 15 60.06-91 61.01 B II Men's and boys' outer garments : Women's , girls ' and infants' outer garments : 61.02 B II b) B. Other : 61.01-22 , 23 61.02-16, 18 Woven swimwear, of wool, of cotton or of man-made textile fibres 16. 4 . 83 Official Journal of the European Communities No L 98/ 15 Quantitative limits 1 January to 31 DecemberCategory CCT heading No NIMEXE code (1983) Description Units Mem ­ ber States 1983 1984 1985 1986 74 60.05 A II b) 4 gg) 1 1 22 33 44 60.05-71 , 72 , 73 , 74 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's , girls' and infants' (other than babies') suits and costumes (including co ­ ordinate suits consisting of two or three pieces which are ordered , packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rub ­ berized, of wool of cotton or of man-made textile fibres , excluding ski suits Tonnes D F I BNL UK IRL DK GR EEC 61 9 11 17 32 2 3 135 62 10 12 18 34 2 3 141 63 12 14 19 36 2 3 149 64 14 16 19 38 2 3 156 75 60.05 A II b) 4 ff) 60.05-66, 68 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fab ­ ric, not elastic or rub ­ berized , of wool , of cotton or of man-made textile fibres , excluding ski suits 1 000 pieces D F I BNL UK IRL DK GR EEC 18 3 1 1 3 3 29 18 4 1 1 4 3 31 18 5 1 1 5 3 33 18 6 1 1 6 3 35 No L 98/ 16 Official Journal of the European Communities 16 . 4 . 83 Quantitative limits 1 January to 31 DecemberCategor) CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 80 61.02 A 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's , girls ' and infants' outer garments : A. Babies' garments ; girls ' garments up to and including commercial size 86 Women's , girls ' and infants ' under garments : A. Babies' garments ; girls ' garments up to and including commercial size 86 : Babies ' woven garments of wool, of cotton or of man- made textile fibres Tonnes UK 42 44 45 47 GROUP III C Quantitative limits 1 January to 31 DecemberCategor) CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 91 62.04 All B II 62.04-23 , 73 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Tents Tonnes D F I BNL UK IRL DK GR EEC 279 144 52 76 69 5 21 14 660 284 148 59 79 80 6 22 15 693 289 153 67 82 91 7 23 16 728 294 158 76 86 103 7 24 17 765 97 59.05 59.05-11 , 21 , 29, 91 , 99 Nets and netting made of twine cordage or rope , and made up fishing nets of yarn, twine, cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope Tonnes D F I BNL UK IRL DK GR EEC 90 58 14 42 42 42 205 106 599 100 64 17 - 47 47 42 206 107 630 110 70 20 52 52 42 207 208 661 121 77 24 56 58 42 208 109 695 105 59.13 59.13-01 , 11 , 13 , 15 , 19 , 32 , 34 , 35 , 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads Tonnes UK 53 56 60 63 16 . 4 . 83 Official Journal of the European Communities No L 98 / 17 Quantitative limits 1 January to 3 1 DecemberCategory CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States 1983 1984 1985 1986 110 62.04 A III Bill 62.04-25 , 75 Tarpaulins, sails, awnings, sunblinds , tents and camping goods : Woven pneumatic mattresses Tonnes D F I BNL UK IRL DK GR EEC 917 302 118 162 570 11 72 8 2 160 934 338 139 186 594 13 75 10 2 289 952 375 165 209 620 15 78 13 2 427 971 412 196 232 647 17 82 15 2 572 111 62.04 A IV B IV 62.04-29, 79 Tarpaulins, sails , awnings, sunblinds, tents and camping goods : Camping goods , woven, other than pneumatic mat ­ tresses and tents Tonnes D F I BNL UK IRL DK GR EEC 52 9 20 51 26 1 2 4 165 54 10 22 51 30 1 2 4 174 56 12 24 51 34 1 2 4 184 58 14 26 51 37 1 2 4 193 112 62.05 A B D E 62.05-01 , 10 , 30 , 93 , 95, 99 Other made up textile articles (including dress patterns) : Other made up textile articles, woven, excluding those of categories 113 and 114 Tonnes D F I BNL UK IRL DK GR EEC 286 132 37 190 83 8 9 8 753 294 141 44 191 99 8 11 9 797 303 150 53 192 115 9 13 10 845 311 160 63 193 133 9 15 12 896'